Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/IB2018/052632, filed April 16, 2018, which claims benefit of foreign application 110682, filed April 13, 2018.  Claims 1-3, 5-14, 16, 22, 25, 26, 28, and 29 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted October 30, 2020, is acknowledged wherein claims 1-3, 5-14, 16, 22, 25, 26, 28, and 29 are amended and claims 4, 15, 17-21, 23, 24, and 27 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13, 16, 22, 25, 26, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the actual chemical structures defining formula I or variable A in claim 1, or formula II in claim 25.  The present claims contain only blank space wherein these structures would normally appear.  For the sake of prosecution on the merits, this office action will treat these claims as if formula I were the cellulose polymer described in paragraph 20 on p. 3 of the specification as originally filed, A were any of the divalent groups appearing at the top of p. 4 of the specification as originally filed, and formula II were the cellulose structure appearing in paragraph 41 on p. 7 of the specification as originally filed, as this appears to be the broadest reasonable interpretation of the claims in view of the specification.
Claim 16 is rejected under 35 USC 112(b) because it depends from claim 15, which is canceled.  Therefore it is unclear what “the compound of claim 15” refers to, rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 11, 16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al. (Reference included with PTO-892)
	Independent claims 1 and 2 are directed to a compounds which is a crosslinked cellulose polymer containing a group A which is selected from a number of bivalent functional groups including citric acid crosslinking agents.  Claim 8 further defines the crosslinking group in such a way as to still include citric acid.  Claim 11 defines the compound as water-insoluble.  Claims 16 and 22 define articles comprising the cellulose polymer in specific physical forms.
	Edwards et al. discloses cotton (i.e. cellulose) fabrics crosslinked with citric acid.  P. 1240 right column second paragraph, p. 1242 figure 1a) Cellulose crosslinked in this manner would fall within the structure defined by present claims 1, 2, and 8, and furthermore be insoluble according to claim 11.  Furthermore a fabric made from this treated cellulose would reasonably fall within the broadest reasonable interpretation of a membrane, adsorbent material, and filtration apparatus as recited in present claims 16 and 22.  Therefore Edwards et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 11, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty et al. (US pre-grant publication 2009/0227975, cited in PTO-892)
	Independent claims 1 and 2 are directed to a compounds which is a crosslinked cellulose polymer containing a group A which is selected from a number of bivalent functional groups including citric acid crosslinking agents.  Dependent claims 3, 5, 6, and 13 specify a particular degree of polymerization and degree of substitution and crosslinking of the polymer.  Claim 8 further defines the crosslinking group in such a way as to still include citric acid.  Claim 11 defines the compound as water-insoluble.  Claims 16 and 22 define articles comprising the cellulose polymer in specific physical forms.
	Dougherty et al. discloses cellulose fibers which are crosslinked to have increased absorbency. (p. 1 paragraph 12) Citric acid is described as a preferred crosslinking agent, as well as 1,3-dichloro-2-propanol, both of which would create crosslinking structures falling within embodiments of A in the claims. (p. 5 paragraph 44) The degree of crosslinking is disclosed to be a result-effective variable that could be adjusted by adjusting the amount of crosslinking agent added to the reaction. (p. 5 paragraph 48) The degree of polymerization is also disclosed to be a result-effective variable that can be controlled by alkaline hydrolysis and is preferably 30-3000. (p. 4 paragraph 39) In addition, a tampon as described in this reference is reasonably considered to be an absorbent article as described in present claim 22.
	While Dougherty et al. does not specifically disclose the particular degree of substitution, degree of polymerization n, and degree of crosslinking recited in the present claims, Dougherty et al. discloses that these are all result-effective variables and specifically provides information as to haw they can be adjusted by one of ordinary skill in the art.  Therefore the specific ranges recited in the claims are prima facie obvious over Dougherty et al.
	Therefore the invention taken as a whole is prima facie obvious.

Allowable Subject Matter
	Covalently crosslinked dicarboxymethylcellulose, as claimed for example in present claims 12 and 14, and methods of making such materials as claimed in present claim 25, are seen to be free of the prior art.  Specifically, while the prior art extensively discloses crosslinking of monocarboxyalkyl celluloses such as carboxymethyl cellulose, (See for example US pre-grant publication 2006/0142561, cited in PTO-892) dicarboxymethyl cellulose is mentioned only rarely in the art, for example in passing as an embodiment of US pre-grant publication 2007/0112185 (cited in PTO-892) without any specific utility mentioned, and not in any context that would lead one of ordinary skill in the art to modify it by crosslinking or to substitute a dicarboxyalkyl group for a monocarboxyalkyl group in an existing carboxyalkyl cellulose.

Conclusion
	Claims 1-3, 5-13, 16, 22, 25, 26, 28, and 29 are rejected.  Claim 14 is objected to for depending form a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        7/13/2022